DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 11/10/2021 has been entered. Claims 1, 4, 6-10 and 12-20 remain pending in the application. Applicant’s amendments to the have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 5/10/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure discloses the method of forming the plunger in two parts as disclosed in figure 6 but is silent regarding wherein the front portion is molded with axially engaging mold portions to form a portion of the front seal and wherein the rear portion is 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The original disclosure do not disclose forming the front seal therefore, claim is unclear regarding how the front portion is molded with axially-engaging mold portions to form a portion of the front seal and wherein the rear portion is molded with radially-engaging mold portions to form a portion of the front seal. For examination purposes, examiner construes that if the plunger is formed into two separate pieces by molding process and then two pieces are joined together then the step meets the claimed limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1, 4, 7, 9-10, 13, 14, 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McConnaughey (US 2,895,773) in view of Alheidt (US 2005/0154353 A1) and further in view of Hoffmann et al. (US 2009/0166978 A1).
Regarding claims 1, 9, 10 McConnaughey discloses a syringe (figures 1, 3, 5, 6, 15) for use in a drug infusion system, the syringe comprising: a barrel 30, 330 (reference numerals are either not shown or the barrel is not shown for other figures however, one will understand that barrel is present in order to have a syringe) having a front end (end not shown in drawings since partial portion of barrel is shown however, front end would be an end opposite to a rear end), a rear end (end near element 31 in figure 1, element 331 in figure 3 and similar location for barrels for other embodiments shown in figures 5, 6, 16), and a cylindrical wall (wall of elements 30, 330 and barrels for other embodiments shown in figures 5, 6 and 16) defining an outer surface (outer surface of the barrel) and an inner surface (surface where plunger comes in contact), the rear end (as shown in figures 1, 3, 5, 6 and 15, end near element 31, 331 and similar location in other embodiments in figures 5, 6, 15 have an open end) of the barrel being open; and 
a plunger 10, 310, 1510 (element comprising elements 507, 502a in figure 5, element comprising elements 607, 602 in figure 6a) within the barrel, the plunger including a continuous contact surface 7, 307, 507, 607, 1507 at a front end (end comprising elements 7, 307, 507, 607 and 1507 in the respective embodiments) of the plunger, a rear end (end where elements 20, 320, 520, 620 and 1520 of the respective embodiments comes in contact with the respective plungers) of the plunger having an outer cylindrical surface (surface is cylindrical) including, a deflectable tab 4b, 304b (reference numeral is not provided for other embodiments described in figures 5, 6 and 15 however, deflectable tab would be same/similar structure that functions similar to elements 4b and 304b) a blind bore (hollow portion that allows insertion of 20, 320, 520, 620 and 1520) having an inner cylindrical wall surface portion (inner hollow portion has 
Additionally, Alheidt teaches a design of an injector (figure 2) wherein the front end 28 of the barrel 21 including an orifice 31 for the purpose of delivering drug from the barrel to the patient (paragraph 0008).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the barrel of McConnaughey to incorporate the front end of the barrel including an orifice as taught by Alheidt for the purpose of delivering drug from the barrel to the patient (paragraph 0008).
McConnaughey is further silent regarding a front seal creating a gas-tight seal between the inner surface of the barrel and the plunger; and wherein the front seal  maintains the gas tight seal through a temperature change, wherein the front seal includes an o-ring, wherein the o-ring is sized to maintain the gas tight seal as a product inside the barrel undergoes a phase change, wherein the o-ring is sized to maintain the gas tight seal as the product inside the barrel changes volume as the product undergoes the phase change.
However, Hoffmann teaches a design of an injection device (figure 1) wherein a front seal 65 is an o-ring 65. Hoffmann further discloses that o-ring could be made of 
Therefore, the plunger of McConnaughery modified in view of Hoffmann will result in having the front seal sized to maintain the gas tight seal through a temperature change.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the plunger and substitute the plunger material of McConnaughery to incorporate a front seal including an o-ring, the o-ring creating a gas-tight seal between the inner surface of the barrel and the plunger; and wherein the front seal is sized to maintain the gas tight seal through a temperature change within a temperature range as taught by Hoffmann for the purpose of using a well-known alternative means to seal the piston with the barrel (paragraph 0038, 0040). According to MPEP 2144.06(II), it is obvious to one of ordinary skill in the art to substitute equivalents that are known for the same purpose.

Regarding claim 4, McConnaughery discloses wherein the front end of the plunger defines a head (portion that comprises 7, 307, 507, 607, 1507) that includes the contact surface 7, 307, 507, 607, 1507; 

wherein the rear end of the plunger includes an integrally-formed molded ring 2b, 302b (see “r” in figures 5, 6 and 15 below) having a maximum outer diameter that is slightly less than the inner diameter of the barrel such that the integrally-formed molded ring fits within the barrel and including the deflectable tab 4b, 304b (reference numeral is not provided for other embodiments described in figures 5, 6 and 15 however, deflectable tab would be same/similar structure that functions similar to elements 4b and 304b); and 
wherein the head and the integrally-formed molded ring 2b, 302b (see “r” in figures 5, 6, and 15 below) resist tipping of the plunger (as shown in figures 1, 3, 5, 6 and 15, due to fitting of the head and the integrally-formed molded ring with a close tolerances, the head and the integrally-formed molded ring will resist tipping of the plunger.

    PNG
    media_image1.png
    227
    466
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    321
    180
    media_image2.png
    Greyscale




Regarding claim 13, McConnaughey discloses wherein the plunger seat comprises a step shaped seat 1507a.

Regarding claim 14, McConnaughey discloses wherein the inner cylindrical wall portion (inner cylindrical wall portion do not contain any structure or feature that hinders the separation of the insert from the plunger) allows removal of a pushrod 25 (non-labeled rods in figures 3, 5, 6 and 15) upon completion of injection (the process could be reversed and since plunger can be removed completely out of the barrel, the insert and plunger could be separated thereby removing the pushrod. Alternatively, when aspirating or reverse movement of the pushrod, the portion of the pushrod would come out of the barrel. The portion of pushrod coming out of the barrel can be broadly construed as removal of the pushrod because claim do not require the reference with respect to which the pushrod is being removed).



Regarding claim 18, McConnaughey discloses wherein the insert 1520 snaps into a circumferential groove (groove formed between elements 1507 and 1507a) within the plunger to secure the insert to the plunger.

Regarding claim 20, McConnaughey discloses wherein the inner cylindrical wall includes a circumferential groove (see “g” in figures 5 and 6 above) to secure an insert in the blind bore.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McConnaughey (US 2,895,773) in view of Alheidt (US 2005/0154353 A1) in view of Hoffmann et al. (US 2009/0166978 A1) as applied to claim 1 above, and further in view of Bisegna et al. (US 2007/0219508 A1).
Regarding claim 6, modified McConnaughey discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified McConnaughey is silent regarding wherein the plunger is molded as a front portion and a rear portion; wherein the front portion is molded with axially-engaging mold portions to form a portion of the front seal and wherein rear portion is molded with radially-engaging mold portions to form a portion of the front seal.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the method of forming the plunger of modified McConnaughey to incorporate wherein the plunger is molded as a front portion and a rear portion; wherein the front portion is molded with axially-engaging mold portions to form a portion of the front seal and wherein rear portion is molded with radially-engaging mold portions to form a portion of the front seal as taught by Bisegna for the purpose of forming plunger using well-known alternative manufacturing approach (paragraph 0050).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McConnaughey (US 2,895,773) in view of Alheidt (US 2005/0154353 A1) in view of Hoffmann et al. (US 2009/0166978 A1) as applied to claim 1 above, and further in view of Linnebjerg (US 5,928,202).
Regarding claim 8, modified McConnaughey discloses the claimed invention substantially as claimed, as set forth above in claim 1. McConnaughey further discloses wherein the insert 1520 includes a ring-shaped insert (horizontal cross-section of element 1520 can be broadly construed as a ring-shaped insert) that expands the deflectable tab radially outward. Modified McConnaughey is silent regarding wherein the deflectable tab includes a plurality of deflectable tabs wherein the insert includes a ring-shaped insert that expands the plurality of deflectable tabs radially outwardly.
However, Linnebjerg discloses a connection between an insert and the plunger in an injector figure 4 comprising a plurality of deflectable tabs 32, 34 for the purpose of 
It is further construed that modified McConnaughey to incorporate plurality of deflectable tabs as taught by Linnebjerg will result in forming same design of deflectable tab but instead of using a ring shaped, plurality of deflectable tabs would be design which when placed together would form ring structure. Therefore, modified device formed by modifying modified McConnaughey in view of Linnebjerg will result in having wherein the deflectable tab includes a plurality of deflectable tabs wherein the insert includes a ring-shaped insert that expands the plurality of deflectable tabs radially outwardly.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the number of deflectable tabs of modified McConnaughey to incorporate plurality of deflectable tabs as taught by Linnebjerg for the purpose of using a well-known alternative to use deflectable tabs for connecting insert and the plunger (column 4, lines 34-37).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McConnaughey (US 2,895,773) in view of Alheidt (US 2005/0154353 A1) in view of Hoffmann et al. (US 2009/0166978 A1) as applied to claim 1 above, and further in view of Dedola et al. (US 6,224,577 B1).
Regarding claim 12, modified McConnaughey discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified McConnaughey is silent regarding wherein an inner diameter of the barrel changes as a result of thermal contraction or thermal expansion.
However, Dedola teaches a design of a syringe wherein the barrel can be made of polypropylene (column 4, lines 7-9) for the purpose of fabricating the barrel with a 
Therefore, it would have been prima facie obvious to one of an ordinary skill in the art, at the time the invention was made, to have modified the material of the barrel of modified McConnaughey to incorporate the material of polypropylene as taught by Dedola for the purpose of fabricating the barrel with a relatively low coefficient of friction (column 4, lines 7-9).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McConnaughey (US 2,895,773) in view of Alheidt (US 2005/0154353 A1) in view of Hoffmann et al. (US 2009/0166978 A1) as applied to claim 1 above, and further in view of Siposs et al. (US 4,435,173).
Regarding claim 15, modified McConnaughey discloses the claimed invention substantially as claimed, as set forth above in claim 1. McConnaughey further discloses wherein the pushrod 25 comprises a first end (an end closest/attached to the plunger) and a second end (end opposite to the first end) and the first end is secured to the blind bore (hollow portion that allows insertion of 20). McConnaughey is silent regarding the second end is connected to the pump. 
However, Siposs discloses a design of an injector (figure 1) wherein the second end (end of element 18 connected to element 38) is connected to the pump (entire structure of element 10 except for elements 14, 18, 16, 26, 27, 20 and 22) for the 
Therefore, it would have been prima obvious to one of ordinary skill in the art to modify the connection of the second end of the rod of McConnaughey to incorporate the second end is connected to the pump as taught by Siposs for the purpose of accurately delivering a predetermined quantity of the drug to the patient (column 1, lines 12-19).

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 19 were previously indicated allowable in the office action mailed on 5/10/2021.

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
Applicant argues on page 10, first paragraph-page 11, first paragraph that McConnaughey, Alheidt and Hoffmann alone or in combination fails to disclose, teach or suggest each and every element of claim 1, because piston head 1520 is hollow and element 1507a has ridges so element 1507a cannot be considered an evenly cylindrical surface. Examiner respectfully disagrees. Claim 1 was rejected under different embodiments of McConnaughey and therefore, even if one embodiment fails to teach each and every limitations of claim 1, other embodiments of McConnaughey in combination with Alheidt and Hoffman are disclosing each and every limitations of claim 1. Furthermore, claim recites “a blind bore having an inner cylindrical wall portion .

    PNG
    media_image3.png
    348
    207
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quinn et al. (US 2011/0034882 A1): discloses the design of a plunger with a plunger seat and a bore with continuous even surface.
Chernack (US 4,869,720): discloses the design of a plunger with a deflectable tab.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783